[Cite as State ex rel. McCloud v. Villanueva, 2012-Ohio-1362.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 97790




                            STATE OF OHIO, EX REL.,
                            RAYMOND A. MCCLOUD
                                                                 RELATOR

                                                     vs.

                         JUDGE JOSE A. VILLANUEVA
                                                                 RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                           Writ of Mandamus
                                           Motion No. 451399
                                           Order No. 452810


        RELEASE DATE: March 28, 2012
FOR RELATOR

Raymond A. McCloud, pro se
Inmate No. 593-968
Belmont Correctional Inst.
P. O. Box 540
St. Clairsville, OH 43950

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
The Justice Center
1200 Ontario Street, 9th Floor
Cleveland, OH 44113
MARY EILEEN KILBANE, J.:

       {¶1} Raymond A. McCloud has filed a complaint for a writ of mandamus.

McCloud seeks an order from this court, which requires Judge Jose A. Villanueva to

render a ruling with regard to a motion for jail-time credit as filed in the criminal action

captioned State v. McCloud, Cuyahoga Cty. C.P. No. CR-538847. McCloud’s request

for mandamus is moot.

       {¶2} Attached to Judge Villanueva’s motion for summary judgment is a copy of a

journal entry, as journalized on September 7, 2011, which demonstrates that McCloud has

been granted jail-time credit in the amount of 174 days. McCloud’s request for a writ of

mandamus is moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas,

74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6

Ohio St.3d 5, 450 N.E.2d 1163 (1983). In addition, any claim associated with the

calculation of jail-time credit must be addressed through a direct appeal. State ex rel.

Britton v. Foley-Jones, 8th Dist. No. 73646, 1998 WL 102458 (Mar. 5, 1998); State ex

rel. Spates v. Sweeney, 8th Dist. No. 73646, 1997 WL 186857 (Apr. 17, 1997).

       {¶3} Accordingly, we grant Judge Villanueva’s motion for summary judgment.

Costs to McCloud. It is further ordered that the Clerk of the Eighth District Court of

Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B).

       Writ denied.
MARY EILEEN KILBANE, JUDGE

KENNETH A. ROCCO, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR